Title: From Thomas Jefferson to William Short, 25 November 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Nov. 25. 1790.

Mr. Donald having it in contemplation to make overtures for the purchase of tobacco for French consumption, and the public  papers rendering it uncertain whether that business will be left in the hands of the farmers general, or committed to a new board, or perhaps left altogether free, insomuch that we know not here to whom application must be made, I cannot do better than recommend him as my particular friend to you, and ask for him your counsel and recommendation to the proper persons so far as may be consistent with the general interests of our country which is the first object of your office, and the rights of other individuals of it which may in justice claim your patronage also. You are too well acquainted with the solidity of Mr. Donald’s house to require any information from me on that head, and I add my own testimony of his integrity and honor, already sufficiently known to you, only because it is always pleasant to bear witness to the truth. I am at all times, my dear Sir, with sincere attachment Your affectionate friend & servt,

Th: Jefferson

